Citation Nr: 9923931	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
tonsillectomy residuals.

2.  Entitlement to service connection for residuals of head 
trauma, including a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from August 1955 to July 
1961.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Boise 
Regional Office (RO) December 1995 rating decision which 
granted service connection for tonsillectomy residuals, 
assigning it a noncompensable rating, and denied service 
connection for residuals of head trauma.  In April 1997, the 
case was remanded to the RO for additional development of the 
evidence.

In his April 1996 substantive appeal, the veteran requested a 
Travel Board hearing but, a February 1997 report of contact 
between the veteran and his accredited representative 
revealed that he no longer desired a personal hearing.  Thus, 
his Travel Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in January 1999 (to evaluate the nature 
and severity of any tonsillectomy residuals) and failed to 
cooperate with RO attempts to obtain evidence pertinent to 
his claims.

2.  His service-connected tonsillectomy residuals are not 
currently shown to be productive of any symptomatology or 
impairment.

3.  The veteran appears to have sustained head trauma during 
active service, but competent medical evidence does not show 
that any such trauma resulted in chronic disability.

4.  Competent medical evidence does not show that any current 
seizure disorder or other disability is related any in-
service head injury or trauma.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
tonsillectomy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 4.118, 
Diagnostic Code 7805 (1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for residuals of head trauma, including a 
seizure disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The Board finds that the veteran's claim of a compensable 
rating for his service-connected tonsillectomy residuals is 
well grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as 
it stems from the evaluation initially assigned by the RO at 
the time of the December 1995 grant of service connection for 
that disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant facts have been properly developed to the extent 
possible following April 1997 remand, and that VA has 
satisfied its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a well-grounded claim for disability 
compensation but medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
authorized.  A veteran for whom an examination has been 
scheduled is required to report for the examination.  
38 C.F.R. § 3.326(a) (1998).  Pursuant to the April 1997 
Board remand, the RO scheduled the veteran for VA medical 
examination of his service-connected tonsillectomy residuals.  
By January 14, 1999 letter, he was notified of the time and 
location of the VA examination scheduled for January 20, 
1999; he was informed of the importance of his reporting for 
the examination and the consequences of his failure to 
cooperate in the development of his claim.  A review of the 
record reveals that he failed to report for the 
aforementioned examination in January 1999.  

Moreover, by August 27, 1997 letter mailed to the veteran's 
address of record, the RO requested him to identify or submit 
all medical records showing treatment associated with any 
tonsillectomy residuals since service.  The record reveals 
that no response has been received from the veteran to date.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Thus, as the veteran has failed to report for 
his scheduled VA examination and thereby failed to cooperate 
in the development of pertinent evidence, the Board will 
proceed to evaluate his claim based on the evidence currently 
of record.

As indicated above, service connection for tonsillectomy 
residuals was granted by the RO in December 1995, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records showing that he 
underwent tonsillectomy in November 1957.  On service 
separation medical examination in July 1961, history of 
tonsillectomy at age 20, "no comp no seq." was noted.

Private medical records from numerous providers, dated from 
November 1983 to August 1995, reveal intermittent treatment 
associated with various symptomatology and disabilities 
including bronchitis, occasional colds, cough, sore throat, 
congestion, and nasal polyps.  In November 1983, the veteran 
indicated that he had sore throat and experienced chest 
soreness; on examination, pharyngitis was diagnosed and 
antibiotic medication was prescribed.  On follow-up 
examination later in November 1983, bronchitis (possibly 
viral) and mononucleosis were diagnosed.  In September 1993, 
possible nasal polyps and general allergic-type rhinitis or 
trauma-induced rhinitis were noted.  There is no indication 
that any of the symptoms reported above constituted a 
tonsillectomy residual.

Currently, the veteran's service-connected tonsillectomy 
residuals are rated by analogy under 38 C.F.R. § 4.118, 
Diagnostic Codes 7805, scars, and a noncompensable evaluation 
is assigned based on evidence showing no limitation of 
function of the affected part (in this case the throat).  

As noted above, the veteran's claim for a compensable 
evaluation of his service-connected tonsillectomy residuals 
was remanded by the Board in April 1997 for additional 
development of the evidence.  In particular, the Board found 
that the veteran was never afforded a VA medical examination 
documenting the nature and extend of any tonsillectomy 
residuals, and the available evidence of record was 
insufficient to identify the severity of any tonsillectomy 
residuals.

Based on the foregoing, the Board finds that a compensable 
evaluation of the veteran's service-connected tonsillectomy 
residuals is not warranted.  Although his service medical 
records reveal that he underwent tonsillectomy in November 
1957, no complications or sequelae associated therewith were 
noted on service separation medical examination in July 1961, 
or indeed at any time thereafter.  Although post-service 
records of medical treatment reveal that he experienced 
recurrent symptoms including those associated with colds, 
congestion, and bronchitis, there is no indication that any 
such symptoms or manifestations constitute the residuals of 
tonsillectomy.  In January 1999, the veteran was scheduled to 
report for a VA medical examination so that any tonsillectomy 
residuals could be identified and evaluated, but he failed to 
report for same (without good cause shown).  His claim must 
therefore be denied as the available evidence of record does 
not reveal that his in-service tonsillectomy is currently 
productive of any symptomatology.

The preponderance of the evidence is against the veteran's 
increased rating claim, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1998) are inapplicable.

Service connection claim

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for certain organic diseases 
of the nervous system if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report of head injury or trauma, or any treatment of 
symptomatology associated with any head injury/trauma 
residuals.  No pertinent report or clinical findings were 
noted on service separation medical examination in July 1961.  

Private medical records from November 1983 to September 1995, 
as identified above, reveal intermittent treatment associated 
with various symptoms and disabilities including 
cardiovascular disease, obstructive sleep apnea, dizziness, 
and a seizure disorder.  On examination by D. Woods, D.O., in 
January 1988, the presence of scar tissue on the right side 
of the top of the head was noted.  During treatment at the 
Columbia Center Clinic (CCC) in January 1989, a history of 
old back and head injury in a motor vehicle accident 25 years 
earlier was indicated.  During January 1993 treatment by R. 
Simon, M.D., probable cryptogenic epilepsy and obstructive 
sleep apnea were diagnosed.  On May 1994 medical examination 
associated with coronary artery disease (performed by G. 
Zuroske, M.D.), the veteran reported a history of a seizure 
disorder which was reportedly "questionably related to a 
head injury."

The above-identified medical records include records of 
treatment from J. Falcon, M.D. (from January 1992 to March 
1995), showing that the veteran had cryptogenic simple 
partial seizures and secondary generalization from previously 
identified right anterior temporal focus and obstructive 
sleep apnea.  

In September 1995, a friend of the veteran indicated that he 
witnessed the veteran sustain a head injury during an 
accident in 1958.  Reportedly, the veteran was riding in the 
back of a pick-up truck driven by the friend, fell out of the 
truck hitting his head and losing consciousness, and 
experienced severe pain for about 2 weeks after the accident.

In his February 1996 notice of disagreement, the veteran 
indicated that he sustained a head injury during a fall from 
a moving truck in 1958; although he was rendered unconscious 
by the fall, he did not realize the extent of his injuries at 
that time.  Reportedly, the aforementioned head injury 
resulted in recurrent headaches and periods of loss of 
consciousness.  He indicated that his disability developed 
slowly over the years and was eventually diagnosed as a 
seizure disorder (by Drs. Lahari and Falcon, who reportedly 
suggested to him that a seizure disorder is often caused by 
severe head injury/trauma, such as the one he reportedly had 
in service).  

As indicated above, the Board remanded this case in April 
1997.  With regard to his claimed head injury residuals, the 
veteran was requested to assist the RO in developing the 
evidence pertinent to his claim.  Specifically, as he 
suggested in the February 1996 notice of disagreement, Drs. 
Lahari and Falcon may have suggested an etiological 
relationship between his alleged in-service head injury and 
current head injury residuals.  When an application for VA 
benefits is incomplete and VA is on notice of existence of 
evidence that would make a claim well grounded, the veteran 
must be notified that such evidence is necessary to make his 
claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996).

A letter requesting documentation from Drs. Lahari and 
Falcon, including medical information release forms (VA Forms 
21-4142) authorizing the RO to obtain such medical evidence 
directly from any such physicians, was mailed to his last 
known address in August 1998, but no response was received 
from the veteran.  The aforementioned attempt to assist under 
38 U.S.C.A. § 5103(a) appear to have been effectively 
frustrated by the veteran through his lack of cooperation in 
this regard.  Olson v. Principi, 3 Vet. App. 480 (1992).

Based on the foregoing, the Board finds that the claim of 
service connection for residuals of head injury, including a 
seizure disorder, is not well grounded.  The veteran's 
service medical records, as discussed above, do not reveal 
any report of head injury or trauma, or clinical 
manifestations associated with post-head injury/trauma 
symptomatology or disability.  Nevertheless, the veteran and 
his friend (in September 1995), as laymen, are competent to 
state that he did sustain head injury when he fell out of a 
moving truck during active service.  As a lay person, the 
veteran is also competent to describe the nature of 
personally observable symptoms such as headaches, seizures, 
and periods of loss of consciousness.  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, neither he nor his 
friend are competent to provide a medical diagnosis of a 
disability (such as a seizure disorder) or provide a link or 
nexus between any such disability and active service and/or 
any injury incurred therein.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  

Although post-service clinical records (discussed above) 
reveal intermittent treatment associated with disabilities 
such as a seizure disorder and sleep apnea, none of the 
veteran's treating physicians have suggested that there is a 
nexus between any current disability and his active service 
period or any injury he may have sustained therein.  The 
Board notes that the presence of scar tissue on the veteran's 
head was noted during medical treatment in January 1988 (see 
records from Dr. Woods), that a history of an old back and 
head injury in a motor vehicle accident was reported during 
treatment at the CCC in January 1989 (which, according to the 
recorded report of history of injury, indicates that the 
veteran may have been involved in a motor vehicle accident in 
1964, 3 years after service separation), and that Dr. Falcon 
provided a diagnosis of cryptogenic simple partial seizures 
and secondary generalization from previously identified right 
anterior temporal focus.  However, the entirety of the 
available clinical records does not reveal that any current 
disabilities are the residual manifestations of an in-service 
injury; the Board stresses that the presence of scar tissue 
on the head was not shown clinically until January 1988, many 
years after service separation; scarring then found was not 
reported to have been the result of an injury in service.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim and 
that the facts relevant to his claim have been developed 
sufficiently and properly by the RO following the April 1997 
Board remand.  The available medical evidence does not 
suggest that there is a link or nexus between any in-service 
head injury or trauma and any current disability such as a 
seizure disorder, nor has the veteran come forward with any 
evidence that has not already been obtained or attempted to 
be obtained to well-ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for tonsillectomy residuals is denied.

Service connection for residuals of head trauma, including a 
seizure disorder, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

